696 N.W.2d 710 (2005)
PEOPLE
v.
CHRZAN.
No. 128061.
Supreme Court of Michigan.
May 26, 2005.
SC: 128061, COA: 250137.
On order of the Court, the application for leave to appeal the January 27, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay of proceedings is DENIED as moot.
CAVANAGH and KELLY, JJ., would reverse for the reasons set forth in the dissenting opinion in the Court of Appeals.